Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/01/2022 has been entered.
 
Response to Arguments
Applicant's arguments and amendment filed 08/01/2022 have been fully considered but they are not persuasive. 
The applicant argues beginning on page 7 that it would not be obvious and within ordinary skill to apply the waveguide of Jones to the device of Padmanabhan. These arguments have already been addressed in the previous office actions but the examiner respond anew for clarification here.  The applicant argues in remarks from 11/16/2021 that one of ordinary skill in the art would not be motivated to apply the teachings of the waveguide of Jones to Padmanabhan since the examiner picked and chose individual elements and generalized the teachings of Jones’. However, the optical elements of Jones’ are all well known elements and it has been shown that combining known optical elements into predictable ways is within ordinary skill. The examiner has provided motivation in the previous actions why one of ordinary skill in the art would apply the known optical elements of Jones to Padmanabhan.  Applying waveguides and gratings to control, split, and redirect the light of Padmanabhan would be beneficial for one of ordinary skill in the art to consider since it would effectively split a single light source into a plurality of locations, in a geometrically controllable fashion, such that all spots have the same light source basis (intensity, wavelength) and the number of elements used are minimized (saving cost and space).  This is not a hindsight reasoning but rather the understanding of these optical elements in the art. 
On page 9, the applicant argues that Padmanabhan, Jones, and Vercruysee are from different technologies involving different problems and solutions.  The examiner disagrees as stated before.  All references are drawn to optical measuring and testing.  All references look for solutions to the same issues, controlling and directing light to a test object then collecting that same light, reflected or transmitted, without external interference. 
Beginning on page 13, the applicant reiterates previous arguments regarding Vercruysee.  The examiner has responded to these arguments previously but in short, the examiner disagrees with the applicant’s assertions.  Vercruysee discloses the outcoupling gratings as claimed per the cited reference paragraphs.  If there is something specific the applicant believes that Vercruysee is missing that is not described in these paragraphs or by the examiner please clarify the argument. 
If there are further arguments, not previously addressed, the examiner welcomes a phone call to help hasten the prosecution. For these reasons, the rejection stands as previously presented. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4-13, 15, 17-20, and 21-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Padmanabhan (US 2005/105077) in view of Jones (5999256), further in view of Vercruysse (US 2018/0188152).
With respect to claim 1 and 21, Padmanabhan discloses a cytometer comprising:
At least one fluidic channel for providing at least one analyte into at least one region of interest (Figure 7, flow channel 50)
At least one radiation transport system for providing visible, IR, or UV excitation radiation for exciting analytes traversing the at least tone region of interest so that the analytes emit or scatter radiation signal upon receiving such radiation (Figure 7, light emitters 22a, P.0084)
A radiation collection system for collecting radiation signals emitted from the at least one region of interest including the at least one analyte (Figure 7, light detectors 24a, P.0083)
Wherein the radiation transport system is adapted to provide excitation radiation comprising a plurality of excitation radiation intensity peaks (P.0088. peaks = Gaussian spots, Figure 9)
Means for measurement of speed of the analyte within the fluidic channel based on the collected signals emitted from the region of interest, the means for measurement of speed comprising timing means for obtaining the time in between maxima signals emitted by the analyte (P.0089)
Wherein the plurality of excitation radiation intensity peaks extend through the width of the fluidic channel, the distance between the intensity peaks being known and being between half to twice the average diameter, so that the analyte emits a signal comprising a maximum in intensity upon crossing each excitation radiation peaks (P.0088, P.0090)
However, Padmanabhan fails to disclose at least one radiation transport system comprising a waveguide, a plurality of split waveguide branches, and a beam splitter. 
Jones discloses a particle measurement system comprising:
At least one radiation transport system comprising a beam splitter for splitting excitation directing it into a plurality of wave beams (Col.6, l 19-29)
It would have been obvious to one of ordinary skill in the art at the time of the invention to exchange the plurality of sources of Padmanabhan for a single source, as in Jones, split into a plurality of beams.  This equivalence and interchangeability of a plurality of light sources or a single light source split with a beam splitter is well known in the art and described by Jones.  Using a single light source as in Jones, split into more than one beam with either a grating or a beam splitting prism, allows for common characteristics (source degradation, noise in the line, error in intensity) across the plurality of beams. 
Jones and Padmanabhan both fail to disclose using waveguides to contain the beams to traverse from the source to the sample. However, waveguides are well known in the art for managing light beams.  Waveguides contain and control light to minimize ambient noise, control directionality, and provide freedom of geometry.  One of ordinary skill in the art would recognize using waveguides throughout the device of Padmanabhan to direct light from the source to the sample for the benefits described above. 
Lastly, the combined references do not disclose the waveguide further comprising an outcoupling gratings for outputting the excitation radiation into the at least one region of interest, the output coupling gratings positioned such that the plurality of excitations intensity peaks outputted to the at least one region of interest are separated by a predetermined distance.  
In the same field of endeavor, Vercruysse discloses a radiation carrier for carrying an excitation beam in a flow cytometry device (carrier 200, abstract, P. 0001), wherein the carrier 100 comprises a grating 201 on the waveguide surface 202, and radiation escapes from the waveguide 200 forming an excitation beam 204, wherein the grating may spread collimate or focus the radiation a respective predetermined distances within the at least one region of interest (Figures 1-4; P. 0092-0094, P.0079, P.0106), with the advantage of providing excitation light at desired locations while reducing optical components (P. 0094).  
In light of the increased excitation flexibility provided by the gratings disclosed by Vercruysse, it would have been obvious to use the excitation gratings of Vercruysse to output a plurality of excitation intensity peaks to at least one region of interest in combination with the previously cited references that disclose separating and directing beams to at least one region of interest in order to further control the pattern of light with minimal components and expense.  

With respect to claims 4-13, 15, 17-20, 22-24, Padmanabhan discloses all of the limitations as applied to claim 1 above.  In addition, Padmanabhan discloses:
A plurality of regions of interest and a plurality of radiation transport systems for providing radiation of different wavelengths to each region of interest (Figure 11, Figure 14, P.0095)
Each of the plurality of radiation transport systems is adapted for measurement of speed of the analyte (P.0106)
The plurality of regions of interest and plurality of radiation transport systems are arranged along a plurality of fluidic channels (Figure 11, Figure 14)
The radiation signal collection system comprises an integrated photoelectric system (P.0116, P.0189)
The fluidic channel, the radiation collection system and the at least one radiation transport system are integrated in a single unit (P.0116, P.0189)
Spectroscopic analysis means for analyzing the radiation collected from the at least one region of interest (P.0159)
A radiation source for emitting excitation radiation adapted for generating fluorescence emissions in analytes traversing the at least one region of interest, the radiation collection system being adapted for collecting fluorescence emissions from the analyte (P.0113)
A process module for identifying an analyte taking into account measured speed (P.0090, P.0092, P.0019, P.0066)
Comprising sorting means for sorting analytes depending on identification (P.0066, P.0116)
Control means for generating a control signal at a time when the at least one analyte is estimated to pass a particular location in the sensing system for triggering an action on the analyte or triggering pulsed analysis, where triggering is based on the measured speed (P.0091, time of flight measurement is used to trigger pressures applied for analysis)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787.  The examiner can normally be reached on Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REBECCA C BRYANT/         Examiner, Art Unit 2877